Title: From Louisa Catherine Johnson Adams to Mary Catherine Hellen Adams, 8 September 1824
From: Adams, Louisa Catherine Johnson
To: Adams, Mary Catherine Hellen


				
					My Dear Mary
					Quincy 8 Septbr. 1824
				
				I enclose a Letter from Abby and can only say that we arrived at one o’clock on Monday morning after a most boisterous and fatiguing passage which almost shook me to pieces and made me often wish that I had remained with our good friends at borden Town.—I am however very glad that I came here as we find the old Gentleman much altered and evidently gradually declining although many persons appear to think he may yet live to see ninety—My toils are only beginning yet I already give out and have some troublesome recurrence of flushings &c—We are all well here and if I can possibly I shall return at the time I mentioned but Mr. A. is inclined to change his mind as to my leaving him.—Love to all and more especially to you and to Mrs. Keating / from your Aunt
				
					
				
				
			